 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    EDGAR A. ZAVALANAVARRETE,                           Case No. 1:20-cv-00280-NONE-EPG

12                   Plaintiff,                           ORDER RE: NOTICE OF VOLUNTARY
                                                          DISMISSAL OF ENTIRE ACTION
13    v.                                                  WITHOUT PREJUDICE

14
      GEICO GENERAL INSURANCE                             (ECF No. 5)
15    COMPANY,

16                   Defendant.

17

18         On March 6, 2020, Plaintiff, Edgar A. Zavalanavarrete, filed a notice of voluntary dismissal

19    of entire action without prejudice. (ECF No. 5.) Defendants have not filed either an answer or a

20    motion for summary judgment. Accordingly, in light of the notice, the case has ended and is

21    dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111

22    F.3d 688, 692 (9th Cir. 1997). The Clerk of the Court is respectfully directed to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:     March 10, 2020                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
